DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Fig. 2 is objected to since component 23 is identified as an evaporator but, due to how the system is structured (whereby component is directly downstream of compressor 26) component 26 would actually be a condenser. Further, component 25, identified as a condenser (but located downstream of expansion valve 24) would actually be an evaporator.  The functioning of the bypass line as presented is also unclear, since it bypasses evaporator 25, and is thus not a “condenser bypass” as identified in the disclosure. Note that simply switching the direction of compressor 26 does not remedy this, since the flow of bypass line 29 would appear to travel in the wrong direction. Appropriate clarification on all of these issues is required. No new matter may be added.

Claim Objections
Claim 2, 4, 6, 8, 12, 14, 16, and 18 are objected to because of the following informalities:  
At claim 2, line 1, “reaches the threshold” should be changed to “reaching the threshold” in order to be more grammatically correct. Claims 4, 6, and 8 are also objected to since thy depend from claim 2.
At claim 12, line 1, “reaches the threshold” should be changed to “reaching the threshold” in order to be more grammatically correct. Claims 14, 16, and 18 are also objected to since thy depend from claim 12.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “refrigeration unit” in claims 1, 3, and 4; and “heating device” in claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
Refrigeration unit is interpreted according to the corresponding structure described at paragraphs 0023 and 0026 of the specification, and equivalents thereof.
The corresponding structure of “heating device” has not been clearly defined in the specification.  See corresponding rejections under 35 U.S.C. 112(a) & (b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 4 each recite the limitation “heating device” which has been interpreted under 35 U.S.C. 112(f) as set forth above. However, since the disclosure fails to clearly define the corresponding structure, Applicant has failed to clearly establish possession of the metes and bounds of the claimed invention. Note that while the claims also mention an electric heater and a hot gas bypass, these appear to be alternatives to the heating device, not structure of the heating device itself.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 12, 14 ,16 ,and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, claim limitation “heating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition:	
Claim 2 recites the limitation “and/or” in lines 3 and 5 of the claim.  This limitation renders the claim indefinite since it is unclear whether it is meant to connote “and” or “or.””  The Examiner suggests changing this to simply read “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
	At claim 2, lines 2 and 3, the claim recites a “supply air upper temperature limit.” At lines 4 and 5 the claim recites a “maximum supply air temperature.” It is unclear how these limitations are different from each other, since each appears to be a maximum upper limit of the supply air temperature.  Appropriate clarification is required.
	Claims 4, 6, and 8 are also rejected since they depend from claim 2.
Claim 12 recites the limitation “and/or” in lines 3 and 5 of the claim.  This limitation renders the claim indefinite since it is unclear whether it is meant to connote “and” or “or.””  The Examiner suggests changing this to simply read “or” since it is well established in case law that “or” refers to one, the other, or both of a set of alternatives.
	At claim 12, lines 2 and 3, the claim recites a “supply air upper temperature limit.” At lines 4 and 5-6 the claim recites a “maximum supply air temperature.” It is unclear how these limitations are different from each other, since each appears to be a maximum upper limit of the supply air temperature.  Appropriate clarification is required.
	Claims 14, 16, and 18 are also rejected since they depend from claim 12.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasse et al. (US 2012/0318007 A1) in view of Brett (US 4324286).
	As per claim 1, Lukasse et al. disclose a method of operating a trailer refrigeration unit 40 of a refrigerated trailer system (Fig. 1) comprising: setting a cargo hold set point temperature (paras. 0002, 0116, etc.) through a user interface (para. 0116, lines 6-10); urging an airflow along a flowpath from a return air inlet port (flow path 50), through an evaporator 16 of the trailer refrigeration unit, and to a supply air outlet port of the trailer refrigeration unit (flow path 55); monitoring a return air temperature of the airflow flowing through the return air inlet port (via return air temperature sensor 5); and monitoring a supply air temperature of the airflow flowing through the supply air outlet port (via return air temperature sensor 25).
Lukasse et al. do not teach heating the airflow flowing through the supply air outlet port when the return air temperature is less than the cargo hold set point temperature; and stopping heating of the airflow flowing to the supply air outlet port when the return air temperature is less than the cargo hold set point temperature and the supply air temperature reaches a threshold. Brett et al. teach a control algorithm for a conditioned vehicle space comprising 
heating the airflow flowing through the supply air outlet port when the return air temperature is less than a conditioned space set point temperature (col. 5, lies 60-61 and lines 64-65); and stopping heating of the airflow flowing to the supply air outlet port when the return air temperature is less than the set point temperature (heating continues while the return air is below the setpoint temperature) and the supply air temperature reaches a threshold (63○F) (col. 5, line 65 – col. 6, line 35). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply these controls to the cargo truck illustrated in Fig. 1 of Lukasse et al. for the same purpose of preventing overshoot as well as undesirably warm temperatures in the controlled space (col. 6, lines 9-13). (Note for the record that while Lukasse et al. present fan control algorithms (e.g., Figs. 3-4), the controls of Brett could easily be applied to the system of Fig. 1 either in addition to the controls disclosed by Lukasse et al., or as simply a distinct control algorithm for the structural system of Fig. 1.)
	As per claim 2, wherein reaches the threshold comprises the supply air temperature reaching a supply air upper temperature limit, the supply air temperature reaching and/or exceeding the supply air upper temperature limit for a first time duration, the supply air temperature reaching a maximum supply air temperature, the supply air temperature reaching and/or exceeding the maximum supply air temperature for a second time duration, the supply air temperature reaching a temperature offset from the cargo hold set point temperature, the supply air temperature reaching or exceeding the temperature offset from the cargo hold set point temperature, a time derivative of the supply air temperature reaching a derivative threshold value, or a combination comprising at least one of the foregoing. Brett teaches reaching the threshold comprising reaching a supply air upper temperature limit (63○F) (col. 5, line 65 – col. 6, line 6). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply these controls to the cargo truck illustrated in Fig. 1 of Lukasse et al. for the same purpose of preventing overshoot as well as undesirably warm temperatures in the controlled space (col. 6, lines 9-13).
	As per claims 3 and 4, Lukasse et al. do not teach wherein the heating the airflow further comprises activating a heating device disposed in thermal communication with the airflow, activating a hot gas bypass operation mode of the trailer refrigeration unit resulting in heating the airflow through the evaporator, or a combination comprising at least one of the foregoing; and wherein the stopping heating of the airflow further comprises de-energizing the heating device, de-activating the hot gas bypass operation, or a combination comprising at least one of the foregoing. Brett teaches wherein the heating the airflow further comprises activating a heating device 28 disposed in thermal communication with the airflow. Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply these controls to the cargo truck illustrated in Fig. 1 of Lukasse et al. for the same purpose of preventing overshoot as well as undesirably warm temperatures in the controlled space (col. 6, lines 9-13).
	As per claims 5 and 6, Lukasse et al. teach heater 20 being an electric heater (para. 0111, line 1) in thermal communication with the airflow (Fig. 1), although does not teach wherein the stopping heating further comprises de-energizing one or more electric heaters disposed in thermal communication with the airflow. Brett teaches the stopping heating further comprises stopping one or more heaters disposed in thermal communication with the airflow (col. 5, line 60-col. 6, line 35; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to de-energize the existing electric heater of Lukasse et al. for the purpose of stopping heating therein as to apply the air temperature controls of Brett as already described above.
	A per claim 11, Lukasse et al. disclose a refrigerated trailer system comprising: a fan 10 for urging an airflow along a flowpath from a return air inlet port to a supply air outlet port (Fig. 1), a vapor compression system comprising an evaporator 16, wherein the evaporator is disposed in thermal communication with the airflow, a return air temperature sensor 5 for monitoring a return air temperature, a supply air temperature sensor 25 for monitoring a supply air temperature. Lukasse et al do not teach a controller in control communication with the vapor compression system, the return air temperature sensor, the supply air temperature sensor, wherein the controller is configured to heat the airflow when the return air temperature is less than a cargo hold set point temperature, and to stop heating the airflow when the return air temperature is less than the cargo hold set point temperature and the supply air temperature reaches a threshold. Brett teaches teach a controller 40 in control communication with the vapor compression system, the return air temperature sensor, the supply air temperature sensor (Fig. 1), wherein the controller is configured to heat the airflow when the return air temperature is less than a cargo hold set point temperature (col. 5, lies 60-61 and lines 64-65), and to stop heating the airflow when the return air temperature is less than the cargo hold set point temperature (heating continues while the return air is below the setpoint temperature) and the supply air temperature reaches a threshold (63○F) (col. 5, line 65 – col. 6, line 35). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply these controls to the cargo truck illustrated in Fig. 1 of Lukasse et al. for the same purpose of preventing overshoot as well as undesirably warm temperatures in the controlled space (col. 6, lines 9-13). (Note for the record that while Lukasse et al. present fan control algorithms (e.g., Figs. 3-4), the controls of Brett could easily be applied to the system of Fig. 1 either in addition to the controls disclosed by Lukasse et al., or as simply a distinct control algorithm for the structural system of Fig. 1.)
	As per claim 12, see rejection of similar claim 2, above.
	As per claims 13 and 14, Lukasse et al. discloses wherein one or more heaters 20 are disposed in thermal communication with the airflow (Fig. 1) and a controller (control unit at paras. 0013, 0100, etc.), but do and the controller is configured in control communication with the one or more heaters. Brett teaches wherein the controller 40 is in communication with heater 29 (Fig. 1; col. 5, lines 64-65; etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply such communication to the system of Lukasse et al. in order to perform the control issues as already discussed regarding base claim 11.
	As per claims 15 and 16, Lukasse et al. do not teach wherein the controller further comprises a control loop configured to control the supply air temperature to a supply air temperature set point value. Brett teaches wherein the controller further comprises a control loop configured to control the supply air temperature to a supply air temperature set point value (63○F) (col. 5, line 65 – col. 6, line 35). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the supply air set point temperature to the system of Lukasse et al. in order to perform the control issues as already discussed regarding base claim 11.
	As per claims 17 and 18, Lukasse et al. disclose wherein one or more heaters are disposed in thermal communication with the airflow, but do not teach wherein the controller is configured in control communication with the one or more heaters and wherein the controller further comprises a control loop configured to control the supply air temperature to a supply air temperature set point value. Brett teaches a system wherein one or more heaters 29 are disposed in thermal communication with the airflow and wherein the controller 40 is configured in control communication with the one or more heaters and wherein the controller further comprises a control loop configured to control the supply air temperature to a supply air temperature set point value (63○F) (col. 5, line 65 – col. 6, line 35). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the supply air set point temperature to the system of Lukasse et al. in order to perform the control issues as already discussed regarding base claim 11.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasse et al. (US 2012/0318007 A1) in view of Brett (US 4324286), and further in view of Takano et al. (US 2003/0230106 A1).
	As per claims 7 and 8, Lukasse et al. teach heater 20 being a refrigerant flow-based heater (para. 0111, lines 5-9) in thermal communication with the airflow (Fig. 1), although does not teach wherein the stopping heating further comprises reducing the mass flow of the refrigerant through a condenser heaters disposed in thermal communication with the airflow. Takano et al. teach a vehicle HVAC system wherein a heating mode is achieved by bypassing condenser 14 via hot gas bypass line 20 Fig. 1; para. 0029). Such is considered an alternate and generally known technique for providing heating at a condenser. Further, Takano et al. teach controlling the on or off of this heating mode by controlling valve bypass valve 21 (para. 0029). It would therefore have been obvious to one of ordinary skill in the art at the effective filing date of the invention to alternatively use a condenser bypass arrangement such as that of Takano et al. to provide the heating mode operation within the system of Lukasse et al. for the purpose of efficiently utilizing hot gas generated within the refrigeration system itself to generate the heat for heating the airflow, and reducing flow through the bypass to reduce the heat generated when heating is no longer required.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasse et al. (US 2012/0318007 A1) in view of Brett (US 4324286), and further in view of Federspiel (US 2006/0161306 A1).
	As per claim 9, Lukasse et al. do not teach the system further comprising setting a heating mode supply air upper temperature limit equal to the cargo hold set point temperature plus an offset temperature. Federspiel teaches an HVAC system comprising setting a heating mode supply air upper temperature limit equal to a conditioned space set point temperature plus an offset temperature (para. 0036, lines 10-16). While Federspiel is directed to a building HVAC rather than a refrigerated trailer, it nevertheless would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such controls to the cargo trailer system of Lukasse et al. for the same basic purpose of improving system efficiency by keeping discharge air temperature within an optimal temperature range (paras. 0018-0021), independent of any other controls already being performed.
	As per claim 10, Federspiel does not specify the magnitude of the offset. Nevertheless, the exact degree of offset is considered a result effective variable easily derived through routine experimentation, and that, as such, an offset temperature from between 0.5 °C to 10 °C would have been obvious values that one of ordinary skill in the art at the effective filing date of the application could have easily derived through such experimentation for the purpose of optimizing the energy efficiency of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763